EXHIBIT 23.3 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption "Experts" tothe Registration Statement (Amendment No. 1 to Form S-3) and related Prospectusof Vyteris Holdings (Nevada), Inc. for the registration of its common stock and warrants and to the incorporation by reference therein of our report dated March 15, 2006, with respect to the consolidated financial statements of Vyteris Holdings (Nevada), Inc. included in its Annual Report (Form 10-KSB) for the year ended December 31, 2006 filed with the Securities and Exchange Commission. /s/ Ernst& Young LLP MetroPark, New Jersey December 28, 2007
